Citation Nr: 0616122	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  03-18 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for complications from 
an anthrax vaccine.  

2.  Entitlement to service connection for a stomach disorder.

3.  Entitlement to service connection for chronic fatigue 
syndrome.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for shortness of 
breath.

6.  Entitlement to service connection for short term memory 
loss.

7.  Entitlement to service connection for joint pain.

8.  Entitlement to service connection for irritable bowel 
syndrome.

9.  Entitlement to service connection for skin rash.

10.  Entitlement to service connection for carpal tunnel 
syndrome.

11.  Entitlement to service connection for a right wrist 
disability.

12.  Entitlement to service connection for a left wrist 
disability.

13.  Entitlement to service connection for dizziness.

14.  Entitlement to service connection for a sleep disorder.

15.  Entitlement to service connection for a sinus disorder, 
to include rhinitis.

16.  Entitlement to service connection for retinitis.

17.  Entitlement to service connection for low back pain.

18.  Entitlement to service connection for allergic reactions 
to medication.

19.  Entitlement to service connection for an eating 
disorder.

20.  Entitlement to service connection for anger and short 
temper reactions.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran had active service from July 1986 to September 
1990.  

When this matter was last before the Board of Veterans' 
Appeals (Board) in March 2005, it was remanded to the 
Department of Veterans Affairs (VA) Detroit, Michigan, 
Regional Office (RO) for additional development and 
readjudication.  Following the completion of the requested 
development, a supplemental statement of the case was issued 
in October 2005.  The case was returned to the Board for 
further appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and VA has satisfied the duty to notify 
the appellant of the law and regulations applicable to his 
claims and the evidence necessary to substantiate his claims.

2.  No probative or competent evidence has been received 
which shows the current existence of retinitis or 
complications from an anthrax vaccine, or which links or 
relates a stomach disorder, chronic fatigue syndrome, 
headaches, shortness of breath, short term memory loss, joint 
pain, irritable bowel syndrome, skin rash, carpal tunnel 
syndrome, a right wrist disability, a left wrist disability, 
dizziness, a sleep disorder, a sinus disorder, to include 
rhinitis, retinitis, low back pain, allergic reactions to 
medication, an eating disorder, and/or anger and short temper 
reactions to the veteran's period of service, including an 
alleged receipt of an anthrax vaccine or otherwise.  





CONCLUSION OF LAW

Complications from an anthrax vaccine, a stomach disorder, 
chronic fatigue syndrome, headaches, shortness of breath, 
short term memory loss, joint pain, irritable bowel syndrome, 
skin rash, carpal tunnel syndrome, a right wrist disability, 
a left wrist disability, dizziness, a sleep disorder, a sinus 
disorder, to include rhinitis, retinitis, low back pain, 
allergic reactions to medication, an eating disorder, and 
anger and short temper reactions were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 
1112(a)(4), 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for complications 
from an anthrax vaccine, a stomach disorder, chronic fatigue 
syndrome, headaches, shortness of breath, short term memory 
loss, joint pain, irritable bowel syndrome, skin rash, carpal 
tunnel syndrome, a right wrist disability, a left wrist 
disability, dizziness, a sleep disorder, a sinus disorder, to 
include rhinitis, retinitis, low back pain, allergic 
reactions to medication, an eating disorder, and anger and 
short temper reactions.  When the veteran initially filed his 
claims in December 2000, he alleged that all of the listed 
disabilities were "a result of receiving the anthrax 
vaccine, but not as service in the Persian Gulf."  His 
claims have been adjudicated, however, in terms of whether 
they could be related to service on any basis, including the 
veteran's alleged in-service receipt of the anthrax vaccine.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  Thereafter, the Board will 
analyze the appellant's claims.




Veterans Claims Assistance Act of 2000
VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.  In this regard, the Board notes that in 
correspondence dated in July 2002 and March 2005, the RO 
advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to his claim, including which 
portion of the information and evidence was to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.  

Further, the RO provided the veteran with a copy of the 
December 2002 rating decision, February 2003 statement of the 
case, August 2004 supplemental statement of the case, March 
2005 Board remand, and October 2005 supplemental statement of 
the case, which included a discussion of the facts of the 
claim, notification of the basis of the decision, and a 
summary of the evidence used to reach that decision.  The 
February 2003 statement of the case, and October 2005 
supplemental statement of the case provided the veteran with 
notice of all the laws and regulations pertinent to his claim 
and those pertinent to the implementation of the VCAA.  

It is also noted that during the course of this appeal, the 
United States Court of Appeals for Veterans Claims (Court or 
CAVC) handed down Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  In Pelegrini II, the Court reaffirmed 
that the enhanced duty to notify provisions under the VCAA 
should be met prior to an initial unfavorable agency of 
original jurisdiction (AOJ) decision on the claim.  In the 
instant appeal, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  The notice provided to the veteran in July 2002 was 
given prior to the first AOJ adjudication, but was not as 
complete as the March 2005 VCAA letter.  Notwithstanding, 
since that time, proper notice was provided by the AOJ prior 
to the transfer and certification of the veteran's case to 
the Board.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial error to the veteran.

The Board also notes that the March 2005 VCAA notice 
contained a specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claims.  38 C.F.R. § 3.159(b)(1) (2005).  Such notice to the 
veteran can be considered satisfactory since it properly 
conveyed to the veteran the essence of the regulation.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on 
other grounds, No. 05-7157 (Fed. Cir. April 5, 2006).

Moreover, throughout the course of this appeal, the RO in 
various correspondence, including the rating decision, 
statement of the case, and supplemental statements of the 
case asked the veteran for all the information and evidence 
necessary to substantiate his claims - that is, evidence of 
the type that should be considered by VA in assessing his 
claims.  A generalized request in the initial VCAA notice for 
any other evidence pertaining to the claims would have been 
superfluous and unlikely to lead to the submission of 
additional pertinent evidence.  Therefore, it can be 
concluded, based on the particular facts and circumstances of 
the case, the omission of the request for "any evidence in 
the claimant's possession that pertains to the claim" in the 
initial notice did not harm the veteran, and it would be 
legally proper to render a decision in the case without 
further notice under the regulation.  Id.

The Board also concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

In regard to VA's duty to assist, considerable efforts were 
made to obtain copies of the veteran's service medical 
records without success.  These efforts included the pursuit 
of such records through alternative sources consistent with 
established VA procedures for those cases in which such 
records cannot be found.  The Board finds that the RO 
undertook a reasonably exhaustive search for those records, 
and that any further efforts are not justified.  
Notwithstanding, the Board recognizes its heightened duty to 
explain its findings and conclusions and to consider the 
benefit of the doubt in cases where service medical records 
are unavailable.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991); Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The 
Board will proceed in that manner.  It does not appear that 
there are any additional pertinent treatment records to be 
requested or obtained.  

It is noted that the veteran has not been afforded a VA 
examination in this case for the purpose of determining the 
etiology of the disabilities at issue.  The Board finds in 
that regard, however, that affording the veteran a VA medical 
examination and obtaining a VA medical opinion is not 
required since VA examination is not necessary to make a 
decision on the claims.  Essentially, taking into 
consideration all of the evidence, there is no indication 
that any of the veteran's disabilities at issue are 
associated by competent evidence with service.  To the 
contrary, the medical evidence in this case documents that 
the disabilities at issue did not first manifest until 
several years after service.  There is sufficient medical 
evidence in the claims file to make a decision on the claims.  
38 U.S.C.A. § 5103A (West 2002).  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  It does not appear that there are any additional 
pertinent treatment records to be requested or obtained.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims of entitlement to service connection.  

Finally, it is noted that during the pendency of this appeal, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2005) apply 
to all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or an effective date for the 
award of service connection as currently on appeal.  As this 
decision results in the denial of the veteran's claims for 
entitlement to service connection, however, the question of 
whether the veteran has been properly notified as to the 
provisions regarding the degree of disability and the 
effective date of an award is rendered moot.  Accordingly, 
the Board will proceed with appellate review.

Criteria

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  

Where a veteran served for at least 90 days during a period 
of war and manifests degenerative joint disease to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a) (2005).  

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2005).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The veteran contends that he currently has complications from 
an anthrax vaccine, a stomach disorder, chronic fatigue 
syndrome, headaches, shortness of breath, short term memory 
loss, joint pain, irritable bowel syndrome, skin rash, carpal 
tunnel syndrome, a right wrist disability, a left wrist 
disability, dizziness, a sleep disorder, a sinus disorder, to 
include rhinitis, retinitis, low back pain, allergic 
reactions to medication, an eating disorder, and anger and 
short temper reactions that are related to service, and in 
particular to his alleged in-service anthrax vaccine.  

The veteran served on active duty from July 1986 to September 
1990.  The veteran has indicated that his period of active 
service did not include duty in Southwest Asia in support of 
Operation Desert Shield/Desert Storm, and the evidence does 
not suggest otherwise.  As the required service in Southwest 
Asia has not been shown, compensation for certain 
disabilities due to undiagnosed illnesses under the 
provisions of 38 U.S.C.A. § 1117 (West 2002) and 38 C.F.R. § 
3.317 (2005) is not for consideration.  

Notwithstanding the above, service connection may be granted 
under 38 C.F.R. § 3.303 if the evidence establishes that any 
of the claimed disabilities are related to service.  In this 
case, however, no competent medical evidence or opinion has 
been entered into the record which links or relates any of 
the veteran's disabilities at issue to his period of active 
service.  

The essential facts are uncontroverted.  The veteran's 
service medical records are not available.  In April 2001, 
soon after the veteran filed his claim for service 
connection, he submitted copies of treatment records from the 
Detroit VA Medical Center (VAMC) in support of his claim.  
These records were dated from July 1997 to June 1998.  
Efforts by the RO to obtain the veteran's post-service 
treatment records have yielded VAMC records through December 
2003, but have not resulted in the discovery of any records 
dated earlier than July 1997.  These post-service treatment 
records from July 1997 to December 2003 document the 
treatment of the veteran for complaints that can liberally be 
construed as being associated with all but two of the 
disorders or symptoms at issue.  

Specifically, the veteran's stomach complaints have resulted 
in the diagnoses of gastroenteritis and gastro-esophageal 
reflux disease.  Chronic fatigue syndrome and joint pain have 
been associated with a diagnosis of fibromyalgia.  Migraine 
headaches have been diagnosed, at least by history.  The 
veteran's complaints of shortness of breath have yielded 
diagnoses of upper respiratory infection and bronchitis.  His 
anger and short temper reactions, a sleep disorder, short 
term memory loss, and eating disorder complaints have been 
associated with the diagnoses of generalized anxiety disorder 
and dysthymic disorder.  The veteran's complaints of a skin 
rash have yielded the diagnosis of urticaria.  Complaints 
involving the right wrist and left wrist have yielded the 
diagnosis of carpal tunnel syndrome.  The veteran has also 
been found to have a sinus disorder, characterized as 
rhinitis.  In terms of allergic reactions to medication, the 
veteran has been found to have multiple drug sensitivities 
and allergies.  Irritable bowel syndrome has been diagnosed 
in the past, and his complaints of low back pain have 
resulted in the diagnosis of chronic back pain.  Finally, his 
complaints of dizziness have resulted in the diagnosis of 
labyrinthitis.  

There is no documentation, however, of the treatment of the 
veteran within those post-service records for retinitis, or 
any disability characterized as a complication from an 
anthrax vaccine.  

Thus, with respect to the Hickson analysis, it is noted that 
there is no medical evidence of the current existence of the 
claimed retinitis, or complications from an anthrax vaccine.  
Hickson element (1) has therefore not been satisfied with 
respect to those disorders.  Although many of the other 
disabilities at issue have been shown to be diagnosed in 
terms of history only, for the sake of analysis, it can be 
conceded that Hickson element (1) has been satisfied as to 
the other disorders.

Hickson element (2) is not satisfied since, as noted above, 
there are no service medical records available and therefore 
no evidence of complaints, treatment, or diagnosis of the 
disorders at issue in service.  The veteran, however, is 
competent to report that he had such complaints in service 
because this requires only personal knowledge, not medical 
expertise, as it comes to him through his senses.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

As to Hickson element (3), in this case, there is no 
competent medical evidence or opinion that has been entered 
into the record which links or relates any of the veteran's 
claimed disorders to his period of active service including 
his alleged in-service anthrax vaccine or otherwise.  

The only opinion which purports to make such a connection is 
that of the veteran himself.  It is noted that the CAVC has 
held that lay persons, such as the veteran, are not competent 
to offer evidence that requires medical knowledge, such as 
the diagnosis or cause of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).

In short, while there are current diagnoses of all but two of 
the claimed disorders, there is no evidence of the claimed 
disorders in service, there is no evidence of the claimed 
complications from an anthrax vaccine, and there is no 
medical evidence of a nexus between the veteran's service and 
any of the claimed disorders.  Accordingly, Hickson element 
(3) has not been met and service connection cannot be granted 
as to the claimed disorders.  Moreover, the Board cannot help 
but comment on the fact that the initial objective 
manifestations of any of the disorders at issue was not until 
July 1997, almost seven years following the veteran's 
separation from service.  

Based upon the foregoing analysis, the Board finds that a 
preponderance of the evidence in this case is against the 
claim for service connection for complications from an 
anthrax vaccine, a stomach disorder, chronic fatigue 
syndrome, headaches, shortness of breath, short term memory 
loss, joint pain, irritable bowel syndrome, skin rash, carpal 
tunnel syndrome, a right wrist disability, a left wrist 
disability, dizziness, a sleep disorder, a sinus disorder, to 
include rhinitis, retinitis, low back pain, allergic 
reactions to medication, an eating disorder, and anger and 
short temper reactions.  Accordingly, there exists no basis 
upon which to predicate a grant of entitlement to service 
connection for the disorders at issue.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990); 38 C.F.R. §§ 3.102, 
4.3 (2005).



ORDER

Entitlement to service connection for complications from an 
anthrax vaccine, a stomach disorder, chronic fatigue 
syndrome, headaches, shortness of breath, short term memory 
loss, joint pain, irritable bowel syndrome, skin rash, carpal 
tunnel syndrome, a right wrist disability, a left wrist 
disability, dizziness, a sleep disorder, a sinus disorder, to 
include rhinitis, retinitis, low back pain, allergic 
reactions to medication, an eating disorder, and anger and 
short temper reaction is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


